 In the Matter Of METROPOLITAN ENGINEERING COMPANY AND METRO-POLITAN DEVICE CORPORATIONandUNITED ELECTRICAL AND RADIOWORKERS OF AMERICA, LOCAL No. 1203Case No. C402.-Decided December 16, 1937Steel Products Manufacturrmg; Electrical Products Mannfaclurinp Industry-Interference,Restraint, or Coercion:anti-union statements; initiating andfostering anti-unionism; discrediting union leaders; propaganda against unionand its officers, leaders, and organizers ; initiating and fostering "back-to-work"movement among employees ; sponsorship of internal organization ;initiating and fostering employer-dominated organization of employees ; espio-nage ; surveillance of meetings ; interference with organizational activity ; effortto secure disclosure of union members ; questioning employees regarding unionactivity and affiliation ; persuasion of employees to refrain from joining a par-ticular labor organization ; expressed opposition to labor organization ; en-gendering fear of loss of employment for union membership and activity ;sbut-down ofplant-Company-Don»natcd Union:sponsorship, domination, andinterference with formation and administration ; support of ; organization anddomination by supervisory employees; soliciting and encouragement of mem-bership in during working hours; disestablished as agency for collective bar-gaining-Discramrnateon:lockout : to discourage organization of employees ;discharge; charges of, as to one employee, notsustained-Rein.staternent Or-dered:employee discharged-BackPay:awarded to one discharged employeeand to male employees locked out.Mr. Will Maslow,for the Board.Mr. Joseph A. McNamara,of New York City, for the respondents.Mr. Francis D. Saitta,of New York City, for the M. E. A.Mr. Sidney Elliott CohnandMr. Hyman H. Glickstein,of NewYork City, for the U. E. R. W.Mr. Hyman A. Schulson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed upon behalf of theUnited' Electrical and RadioWorkers of America, Local No. 1203,herein called the U. E. R. W., by its president, Max Schroeder, theNational Labor Relations Board, herein called the Board, by ElinoreMorehouse Herrick, Regional Director for the Second Region (New542- DECISIONS AND OCDEI{S543York City), issued its complaint dated June 3, 1937, against Met-ropolitan Engineering Company and Metropolitan Device Corpora-tion,Brooklyn, New York, herein called the respondents," allegingthat the respondents had engaged in and were engaging in unfairlabor practices affecting commerce within the meaning of Section8 (1), (2), (3),and (5)and Section 2 (6) and(7) of the NationalLaborRelationsAct, 49 Stat. 449, herein called the Act.The complaint and an accompanying notice of a hearing to beheld in New York City on June 10, 1937, were duly served on theparties on June 4, 1937.On June 10, 1937, the respondents filed ananswer, in which, in substance, they denied most of the allegat ionsof the complaint, admitting, however, those concerning their incor-poration and business.A hearing was held on June 10, 11, 15, 16,and 17, 1937, in New York City, before Alvin J. Rockwell, the TrialExaminer duly designated by the Board. The Board, the respond-ents, and the U. E. R. W.were represented by counsel.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and toproduce evidence bearing upon the issues was afforded to all of theparties.At the commencement of the hearing, the Metropolitan Employees'Association, herein called the M. E. A., by its counsel, orally movedto be allowed to intervene.The Trial Examiner denied this motionon the ground that Article II, Section 19 of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, provides thatmotions to intervene shall be in writing.Thismotion was notrenewed.During the hearing, counsel for the Board orally movedto strike from the complaint the allegation that the respondents hadviolated Section 8 (5) of the Act.The Trial Examiner allowed themotion.At the close of the Board's case and at the end of the hearing,counsel for the respondents moved to dismiss the complaint.TheTrial Examiner denied these motions.During the course of the hearing, the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On July 17, 1937, the TrialExaminer filedan Intermediate Reportfinding that the respondents had committed unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (2), and (3)and Section 2 (6) and (7) of the Act. The respondents, on July 29,1937, and the U. E. R. W., on August 2, 1937, filed exceptions to theIntermediate Report and requested an opportunity to argue the excep-tions before the Board.Pursuant to notice,a hearing was held before'Counsel for the parties stipulated that the word "respondents" as used throughoutthe proceedings refers to either or both of the companies. 544NATIONAL LABOR RELATIONS BOARDthe Board on August 17, 1937, in Washington,District of Columbia,for the purposeof such oral argument.The respondents and theU. E. B. W., participated.Upon the entirerecord inthe case, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe respondents are New York corporations with their principaloffices and places of business at 1250 Atlantic Avenue, Brooklyn, NewYork.They form a unified and integrated enterprise for the manu-facture and sale of electrical devices.The officers and directors ofthe respondents are identical; the capital stock of both corporationsis held by substantially the same individuals, all being members of thesame family ; and all their policies, including their labor policies; arejointly determined and administered.The respondents own andoperate a plant and machinery valued at between $1,000,000 and$1,500,000, and between them do a gross business of approximately$1,700,000 per year.They employ approximately 375 employees,including production and office employees.Each of the respondentshas a pay roll of its own, but in the event that one respondent hasmore work than the other, employees are interchanged.,Metropolitan Engineering Company is engaged in the manufactureand sale of pressed steel and welded products, 70 per cent of which issold to purchasers in states other than the State of New York,Packard Motor Car Company, Detroit, Michigan, being its largestsingle customer.The principal raw material used by the Metropoli-tan Engineering Company is steel, approximately all of which ispurchased and transported from states other than the State of NewYork through channels of interstate commerce.Metropolitan Device Corporation is engaged in the manufactureand sale of electrical devices, meter, service, and entrance switches,reactance coils, and seals.About 60 per cent of its sales are madeto purchasers in states other than the State of New York. Someof its products are sold to manufacturers who use them as parts, andto jobbers who resell them to electrical contractors and the retailtrade.About 15 per cent of its products are sold to the PublicService Company of New Jersey, and about 25 per cent are sold toutilitieswho use them as part of their equipment. The principalraw materials used by the Metropolitan Device Corporationare steel,porcelain, copper, and paper cartons.About 80 per cent of thesematerials are purchased in states other than the State of New Yorkand are transported to the plant through channels of interstatecommerce.The respondents admit that they are engaged in interstate com-merce. DECISIONS AND ORDERSII.THE ORGANIZATIONS INVOLVED545The United Electrical and Radio Workers of America, Local No.1203, is a labor organization admitting to membership all productionand maintenance employees of the respondents, exclusive of super-visory, clerical, and office employees. It is a local of an internationalunion affiliatedwith the Committee for Industrial Organization,herein called the C. I. O.The Metropolitan Employees' Association is a labor organizationlimiting its membership to all employees of the respondents, exclusiveof the superintendent, manager, and other officials.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Background of organization of the U. E. R. W. and the respond-ents' reaction to itIn 1934 the management of the respondents initiated, sponsored,and established an Employee Representation Plan.This was laterabandoned.Prior to March 1, 1937, no other agency for collectivebargaining existed among the respondents' employees.At aboutthat time, however, a drive was started in the plant to form an organ-ization to be affiliated with the U. E. R. W.Application blankswere distributed among the production and maintenance employees,then numbering between 250 and 300, and some signatures wereprocured.Leaflets were, also distributed and meetings were heldfrequently.At the first meeting, on March 6, 1937, a committee of 20 waselected to prepare a draft of a contract to be submitted to the man-agement.A second meeting was held on March 10, at which a draftof the proposed contract was presented and officers were elected.The same day the organization received its charter as Local No. 1203of the United Electrical and Radio Workers of America.On March 11, 1937, a committee of the U. E. R. W. submitted theproposed contract 2 to William S. Catherwood, Jr., the respondents'general manager, who agreed to give the committee a reply on orbefore March 15, 1937. In substance, the proposed contract providedfor a closed shop ; a working week of five days, 40 hours per week,eight hours per day, except in specified cases; minimum hourlyrates; "ten cents per hour increase on all base rates"; time and one-half for overtime ; seniority rights ; and methods for the settlementof grievances.In the meantime the management had been actively discouragingmembership in the U. E. R. W. On March 5 Martin Schmitt, thes Board's Exhibit No. 5. 546NATIONAL LABOR RELATIONS BOARDsuperintendent,and several foremen, reported to Catherwood theexistence of "some labor agitation throughout the factory".In orderto learn from each employee his individual opinion about workingconditions,Catherwood,on that day and the succeeding days, inter-viewed singly or in groups about 200 employees.At these confer-ences, Catherwood questioned each employee about his union activi-ties and affiliations,discussed the grievances of each employee, andin several cases adjusted wages.At the same time the respondents resorted to espionage.On March6 Francis Fitzgerald,the respondents'secretary,sent Thomas Varley,an office employee,to the Hotel Touraine,where the first U. E. R. W.meeting was held, to find out the number and names of the employeesattending the meeting.Varley, stealthily stationing himself in thehotel lobby,observed the employees who came to attend the meeting.Shortly thereafter he reported back to Fitzgerald and gave him a listof about 20 employees who had been present. Fitzgerald communi-cated this information to Catherwood.At thehearing Fitzgeraldagreed to make a thorough search for this list, but it was never pro-duced.Fitzgerald testified that, although he was not absolutely cer-'twin,Varley might have received some supper money or other com-pensation for his part in this episode.Dissatisfied with the results of their investigation at the confer-ences of March 5 and 6, the management,on Sunday,March 7, dis-patched several foremen and certain"loyal" employees to visit fellowemployees individually at their homes,with instructions to observethe reaction to Catherwood's interviews and the feeling toward theU. E. R. W.,to ascertain grievances and the causes thereof, and thento report back to Catherwood.On March 8,at a lengthy conferencewithLeonard Dowling, laterelected vice-president of the U. E. R. W., Catherwood forewarnedhim that the respondents were well prepared for any disturbance inthat they had a large stock of goods on hand and could have theirswitches made by competitors if necessary.Furthermore,accordingto Catherwood,the respondents carried strike insurance guarantee-ing them 75 per cent of their losses in case of trouble. In additionCatherwood asserted that the Act would be declared unconstitutionaland that it was foolish for an employee to pay dues to any outsideorganization.On the same day in a conversationwithVictor Orne-sios, an employee who had been summoned to the office during work-ing hours,Catherwood asserted that the respondents' recognition ofa C. I. O.union in the plant would impair the sale of their productsto the building trades, controlled by the American Federation of La-bor, that such curtailment of sales would only reduce production andthereby decrease employment, and that, therefore,the employeeswould gain more by individual bargaining than by collective bar-gaining through a C. I. O.union.Ralph Almodovar and Charles DECISIONS AND ORDERS547Dock, employees of the respondents, testified that in conferences withthem during working hours on or about March 8, Catherwood madesubstantially the same remarks regarding the effect of a C. I. O.union in the plant.On cross-examination of Catherwood it appeared that the allegedfear that recognition of a C. I. O. union would interfere with therespondents' business was without substantial basis.Catherwoodtestified :Q.Would it have affected the business to any substantial ex-tent of the Metropolitan Engineering Company?A. Most of the business of the Metropolitan Engineering Com-pany is on royalties.Q.Why don't you answer my question? I asked you whetheritwould have affected your business to any substantial extent.Why don't you answer it?A. Metropolitan Engineering Company?Q. Yes.A. I don't think it would have.On March 13 the management presented a letter,3 signed by J. B.Murray, vice-president of the respondents, to the committee of theU. E. R. W. in reply to its proposed contract and mailed by specialdelivery copies to all employees.The letter, addressed to "Metro-politanEmployees", announced the respondents' opposition to aclosed shop and contained the following paragraph with respect tohours and wages :The Management is willing, provided there is no cause for in-terruption in its operations, to reduce the working week fromforty-eight to forty-four hours, and to increase the rate scheduleas follows:(1)All hourly employees to receive an increase of tencents per hour'over their March 1st base rates.(2)Minimum rates to be forty-five cents for men andforty cents for women.We took into consideration, in arriving at the above conclu-sions the fact that there is, as you are well aware, at the presenttime, serious agitation going on between various labor organiza-tions.The Building Trades Union Group, as far as we nowcan ascertain, control the building operations in, most of thelarge cities and, consequently, the erection of our switches comeunder their supervision.Our factory can only be kept openprovided we can sell our products,and we are convinced thatsole recognition of any Union, at this time, would-result in theclosing of our doors.[Italics supplied.]8 Board'sExhibit No. 6. 548NATIONALLABOR RELATIONS BOARD2.The lockoutOn Saturday and Sunday, March 13 and 14, the management againsent several foremen and certain "loyal" employees to visit fellow em-ployees individually at their homes with instructions to answer anyquestions relating to Murray's letter of March 13, to explain the ob-staclesconfronting the respondents if they should recognize aC. I. O. union, and to tell the employees that the plant would beopen on the following Monday, March 15, but that anyone whofeared for his physical safety need not report to work and would bepaid for the- time lost.The respondents' emissaries discussed theletter of March 13 and the respondents' objections to the C. I. O.union.There is substantial testimony that they also told fellowworkers that if the latter were loyal to the respondents, they shouldnot come to work on Monday but they would be paid their wagesjust the same.However, if they were "for the U. E. R. W.", theywere told to report to work.The plant was partially shut down from March 15 through 25.From March 15 through 18 an average of only 52 hourly employees,consisting chiefly of those who had not been contacted by the re-spondents' emissaries on March 13 and 14, worked.On March 15the respondents employed six guards for day duty and four for nightduty.At a conference on March 16 James V. Carey, national presidentof the U. E. R. W., and the bargaining committee presented to Cather-wood and other representatives of the management a counter-offer 4embodying in substance the provisions contained in Murray's letterofMarch 13.When the committee requested the management toincorporate the provisions of this letter into a written contract withtheU. E. R. W., Catherwood refused, replying that the demandswere fully answered in the letter and that the respondents would enterinto no written agreement with the U. E. R. W.The respondents soon realized the ineffectiveness of their efforts,described above, to discover who were "loyal" to them and who wereactiveU. E. R. W. members. Several employees affiliated with theU. E. R. W. availed themselves of this vacation with pay andzealously continued their union activities.On March 18 the respondents deliberately locked out a large por-tion of their employees in an effort to check further organization.That day they again sent foremen and "loyal" employees to visitfellow employees individually at their homes, but this time to informthem that pay would cease on March 18 and that the plant would beclosed until further notice.However, the women were told that theywould be paid for the period of the shut-down of the plant. Accord-kBoard's Exhibit No. 36. DECISIONS AND ORDERS549ing to the testimony of some of the employees who were visited, theemissaries told them that if they wanted the plant reopened theyshould write the management letters accepting the terms of Murray'sletter ofMarch 13. Some emissaries warned employees that theywould lose their jobs if they joined the U. E. R. W. Others tried.to impress upon them that the leaders of the C. I. O. and theU. E. R. W. were "racketeers" or "reds," and that outside unionswere "no good."Only about 30 hourly employees worked fromMarch 19 through 25.3.The back-to-work movementFollowing the lockout there was considerable restlessness and ap-prehension among the employees.The ensuing days saw an inten-siveback-to-workmovement organized by "loyal" employees.George Hewitt, a salesman and one of the respondents' emissaries onMarch 13, 14, and 18, on his own initiative contacted about 15 oldemployees who were intimate friends of his and who were opposedto a C. I. O. union in the plant.He urged them to come with theirfellow employees to a meeting to be held at Tammany Hall on Satur-day,Marcli ' 20.At this meeting, attended by about 50 employees,Hewitt made a speech in which he besought the employees to ceasetheir C. I. O. activities so that they could return to work.RaymondPerretta, head of the shipping department, was present and delivereda tirade against the C. I. O.Hewitt paid five dollars for the rentalof the hall, but was reimbursed from money contributed by employeesattending the meeting.Catherwood, having first learned of the meeting shortly after itsadjournment, telephoned Hewitt and inquired about it.Hewitt in-formed Catherwood that he proposed to hold further meetings.Catherwood offered no objections.Shortly after the meeting of Mardi 20, Hewitt procured a list ofall employees from the management and at his own expense mailedcards to them announcing a second meeting on March 23.At thistime Hewitt apparently entertained the mistaken belief that the plantwas closed because of a strike, for the cards 5 were headed "StrikingEmployees of the Metropolitan Engineering & Device Corp."About 250 of the respondents' production and maintenance em-ployees attended the meeting of March 23 at Sonia Hall. In hisopening remarks Hewitt warned the employees that they were his.guests, that he had policemen in the hall, and anyone who started any"funny business" would be evicted.He proceeded to state that heknew J. B. Murray rather well, and-that he was convinced that Miir-ray would neither deal with an "outside" union nor recognize the5Board's Exhibit No 7 550NATIONAL LABOR RELATIONS BOARDC. I. O.He further declared that Murray's financial condition wasso strong that he could well afford to close the plant.Hewitt thensuggested that some form of "internal" union could get more for theemployees.Schroeder, president of the U. E. R. W., who took notesof the meeting, testified that when Hewitt called for a show of handson his motion to organize an "internal" union, the majority of the em-ployees voted in favor of an outside union and shouted "no" to an"internal union".Raymond Perretta, the head of the shipping department who hadspoken at the first meeting, and Jack DeAngelo, a straw boss in thepaint shop, also addressed the meeting.They urged the employeesto petition for a return to work on Murray's terms, interpolating theirremarks with disparaging and denunciatory statements against theC. I. O. in particular and outside unions in general.After the speeches the employees voted to return to work under theprovisions of the proposals made in Murray's letter of March 13.The meeting was adjourned formally and a great number of em-ployees left.Suddenly Hewitt reconvened those' remaining to choosea committee to accompany him to the management to voice formallythe employees' desire to return to work. -A committee consisting ofHewitt, Schroeder, and Almodovar was selected.The committee conferred with Catherwood on March 24 and in-formed him of the desire to return to work under the provisions ofthe letter of March 13.Catherwood suggested that a written petitionto that effect be signed by the employees and be submitted to themanagement for its approval.At the third meeting on March 25 approximately all the ennhloyeespresent signed a letter ° prepared by Schroeder in his capacity as amember of the committee.This letter expressed the "sincere desire ofthe employees to return to work in good faith under the conditionsand provisions agreed to in the management's letter of March 13signed by Mr. J. B. Murray". The meeting then recessed whileHewitt and another committee conferred with the management.Hewitt returned shortly and announced the management's decision toreopen the plant the next day.Hewitt then proceeded to suggest thatsome effort should be made to work out the differences and grievancesthrough an "internal union".Thereupon Schroeder. protested ve=hemently, stating that such remarks were out of order because themen had already determined which union was to represent them.On March 25 and 26, the respondents telegraphed all employees toreturn to work.The plant was reopened on March 26, though mostof the employees did not return until Monday, March 29.Shortly after the reopening of the plant, Catherwood remarked toHewitt :9Board's Exhibit No. 8. DECISIONS AND ORDERS55LI think you have done rather a good job for us and I am gladto see that you have got these boys looking at the thing in theright way.Catherwood asked him to continue his good work in feeling out thesore spots and causes of unrest and discontent.All employees were paid for the period from March 15 to 18, in-clusive, at the increased hourly rate described in the letter of March13, and all women who had not worked were paid for the entire pe-riod from March 18 to March 26.However, men paid on an hourlybasis, who had not worked, were not pawl from March 19 to 26.The respondents contend in their answer to the complaint that theshut-down of the plant was motivated solely by their fear of a sit-down strike and by their concern for the physical protection of theemployees and plant. In support of this contention they introducedtestimony that some employees complained to the management thatthey were being coerced and intimidated by other employees to jointhe U. E. R. W. and that they feared physical danger if they con-tinued to work.The respondents also rely upon an article in theMarch 13 issue of the People's Press,7 distributed in front of theplant, wherein it was stated that "their continuation of efforts to,block union organization may lead to serious reprisals".The re-spondents contend that the warning in this article led them to feara sit-down strike in the plant.No persuasive evidence was introduced, however, that the U. E.R. IV. contemplated a sit-down strike, or that the respondents had-reasonable grounds for expecting it. In fact Catherwood admittedon cross-examination that any thoughts lie had about a sit-downstrike did not arise because of the conduct of the U. E. R. W. leaders;that he was not afraid of what his own employees would do in theplant, but had some vague fear that "outsiders" might come in andtake possession.The respondents' explanations for the closing of the plant, viewedin the setting of this case and the totality of its circumstances, arcnot convincing.We conclude rather that the respondents deliber-ately shut down the plant and locked out their employees in an effortto check the rising tide of union organization among them' Asshown above, the respondents' first reaction upon learning of the-organization of their employees was one of frank antagonism.Theymade no effort whatever to deal with the U. E. R. W. upon a reason--able basis or to iron out differences through collective bargaining.On the contrary they immediately set about to thwart organization-by attempts at individual bargaining, by anti-union statements,uttered to employees during individual conferences, by anti-union'Recp- nrren's'Exhibit No 1167573-38-vol iv-36 .552NATIONAL LABOR RELATIONS BOARDstatements made by supervisory employees both in the plant duringworking hours and in the course of their missionary visits, and by-the use of spies and emissaries.When the respondents realized that-these measures were not succeeding, they resorted to a lockout.We find that the respondents by substantially locking out a large-portion of their employees for the period from March 15 to March 26-and by other acts above set forth, have interfered with, restrained,and coerced their employees in the exercise of the right to self--organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing and other mutual aid and protection as guaranteed in Section 7-of the Act.We further find that the respondents, by locking out a large por--tion of their employees for the period from March 15 to March 26,discriminated in regard to hire and tenure of employment, thereby-discouraging membership in the U. E. R. W.-B.Domination of and interferencewith theMetropolitan Employees'AssociationAfter work had resumed at the plant, Catherwood suggested to-Hewitt that some kind of shop representation plan might be worked-out.This idea soon reached the workers.About April 20 four of-the respondents' employees, namely, Jack DeAngelo,6 a supervisoryemployee in the paint shop, Morris Friedman, a rigger, Edward-Kash, a pressman, and Raymond Perretta, head of the shipping de-partment,0 started a movement to form an independent organization.:Friedman, Kash, and DeAngelo persuaded Perretta to act as spokes--man at the first meeting to be held on April 23, and to make allpreparations.Perretta, who had been studying to be a traffic man-ager at the night school of the Academy of Advanced Traffic in NewYork City at the respondents' expense, there heard of L. L. Balleisen,industrial secretary of the Brooklyn Chamber of Commerce.1°Per--retta contacted Balleisen, who furnished him with a set of by-laws 11-and a letter 12 to send the respondents.Balleisen then advised himof the manner in which he thought Section 8 (2) of the Act could becircumvented, warning him not to accept any financial support fromthe respondents."Jack DeAngelotestified that he was"a sort of straw boss",who lines up, prepares,astiirns, and inspects work in the paint shop"Raymond Perrettaacts as head of the shipping department and has about eight men-undrr his supervision.He signs the raises on pay rolls and checks the time employees'woi k with their timecardsHe does not punch the time clock,has no foreman over him,.and is directly responsibleto Catherwoodand Schmitt,the superintendent10 P'rtzgeiald testified that the respondents were members of the Brooklyn Chamber of,Commerce and that Murray hadbeen a member for about 20 years.11Board's Exhibit No 3712Board's Exhibit No 18 DECISIONS AND ORDERS553Perretta rented Sonia Hall and had "admit bearer" tickets 13 andapplication blanks for membership 14 printed.Employees who wereconsidered friendly toward"internal unions"were invited to attendthe first meeting.Those considered hostile were excluded.JohnPowell, a truck driver, called the meeting to order and immediatelyturned the chair over to Perretta.The following officers wereelected : Edward Kash, president,Francis J. Ruddy, first vice presi-dent,Nettie Zappola, second vice president and Lucy Bamonte, sec-retary.Thomas McEachern,who joined the M.E. A. after persuasionby Jack DeAngelo and Franz Newma i,supervisory employees, waselected treasurer at the second meeting on.,April 30.At this meetingKash appointed Perretta chairman of the publicity committee.Perretta'sdraft of the by-laws, identical tom that given him byBalleisen,Was adopted without substantial change:The officers andabout 110 employees signed a letter similar to Balleisen's'hicli waspresented to the management the next day.The concluding sentenceof the letter reads as follows :We, the employees,wish to have your approval and recogni-tion of the Metropolitan Employees' Association and their dulyelected collective bargaining committee.An examination of the M. E. A. membership list discloses that anumber of its members are supervisory employees.In addition toforemen Perretta and DeAngelo there are Joseph Hoffman, a strawboss,Theodore Michaels, supervisor of electricians,George Frish-man, foreman of the.tool and dye department,Franz Newman, astraw boss, Dominick Farello,an acting straw boss, Adam Babey,and Frank Kuttner.Hewitt did not join because it was pointed outto him by Morris Friedman,a rigger, that he was an office man andthat it would not look well.All the officer of the M. E. A. testified at the hearing.None ofthem appeared to be familiar with the by-laws or to have exercisedany substantial control over the policies and activities of the M. E. A.Perretta was plainly the controlling spirit.He prepared leafletsabout the M. E. A., which were distributed to employees.He arrangedconferences between the management and the bargaining committeeof the M. E. A. He always attended such conferences although neverformally authorized to do so.Supervisory employees solicited new members for the Al. E. A.during working hours and on respondents'time.At the same timethey discouraged membership in the U. E. R. W. with remarks suchas, "Why pay dues to outside organizers,M. E. A. dues are lower."23Board sExhibit No 14'Board's Exhibit No 19"Board's Exhibit No 18. 554NATIONAL LABOR RELATIONS BOARDThus Babey, a straw boss who lays out the work in the switch boxdepartment, approached Almodovar during working hours, charac-terizing the C. I. O. leaders as a bunch of communists andracketeers, and urging him to join the M. E. A. Babey had similarconversations during working hours with Charles Deck, a switchassembler, telling him to "forget about the outside union and getstarted in the employees' inside union".On May 4, 1937, just beforean election scheduled by the Board's Regional Director,16 Babey;in an effort to line up employees to vote for the M. E. A., contactedLeo Parisi, a switch assembler, during working hours.He told himthat if the C. I. O. won the election, Murray would shut clown theplant and that employees would derive more benefits if they joinedthe M. E. A. since thejinanagement would recognize it sooner.Babeylikewise spoi c to"Walter Kingren, a switch box assembler, andSamuel 'Balloti, a milling machine employee.Kuttner, DeAngelo,and Babey all admitted that they had solicited membership for theM. E. A. during working hours.Jean Barkowsky, an employee in the assembly department, testi-fied that on May 3, 1937, Jack Soehner, a foreman, and Joseph Hoff-man, a supervisory employee, allowed, George Thorgeson, a packer,to take two hours off during working hours to persuade five femaleemployees to join the M. E. A. and to discourage their C. I. O.activities.Subsequently, Jack Soeliner warned the girls not tobreathe a word about it if they wanted to retain their positions.Meanwhile, Schroeder and U. E. R. W. representatives conferredwithCatherwood and Fitzgerald demanding the respondents'recognition of the U. E. R. W. At a conference on April 23 theU. E. R. W. asked Catherwood to prohibit supervisors from solicit-ing M. E. A. membership during working hours and requested thereinstatement of Dorothy Starr, an employee discharged under cir-cumstances described hereafter.Catherwood refused to comply withthese requests.Consequently at 11 o'clock that morning, as a pro-testagainst the respondents' attitude toward the U. E. R.W.,Schroeder and a few other employees in the machinists departmentceased work and paced up and down the floor for about an hour.On April 24, the M. E. A. committee requested Catherwood topresent a petition to the Regional Office of the Board for a refer-endum of employees to determine which- organization should repre-sent them.Subsequently the respondents made such a request.After tentative plans for a consent election had been made by theRegional Director, the management posted notices 17 in the plant16The U. E. R.W. subsequently withdrew its petition for election and the election wasnot heldSeeinfra.7Board's Exhibit No. 30. DECISIONS AND ORDERS555which recited that "the majority of ballots of the employees votingwill determine how all shall be represented".It is significant to point out the respondents'apparent willingnessto recognize the choice of the majority of their employees as the solebargaining agent once the M. E. A.was inthe field.The respond-ents' position at this stage stands in sharp contrast to their attitudeexpressed in the letter of March 13,when the sole organization avail-able for collective bargaining was the U. E. R. W. In that letter,itwill be recalled,the respondents had declared:"We are convincedthat sole recognition of any Union, at this time, would result in theclosing of our doors."On April 24 the U. E. R. W., and on April 29 the M. E. A., filedpetitions with the Board requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the Act.TheM. E. A.'s petition was prepared by.Perretta,but signed by Kash.However,Perretta placed his name and address under Kash's signa-ture at the bottom of the petition.His purpose in doing this, asPerretta admitted, was to receive all official correspondence from theBoard.Perretta attended two conferences at the Board's RegionalOffice in New York and spoke for the M. E. A. on both occasions.A leaflet,18 in the form of questions and answers,prepared byPerretta and distributed to the employees on April 28, throws addi-tional light on the nature of the M. E. A. The first few answersand questions are as follows :Question.-DoestheWagnerAct require anyone to join a laborunion?Answver.-No.It does not place any obligation of any kindupon any employee.It leaves every employee a free agent todo as he pleases.Question.-DoestheWagner Actpermit an employee to dealas an individual directly with his employer?Answer.-Yes.The Wagner Actleaves each employee a freeagent to doas he pleases.Question.-DoestheWagner Actrequire any employer to makean agreement with any labor union under any circumstances?Answer.-No.The SupremeCourt of the United States hasheld : "The Actdoes not compel agreements between employersand employes.It does not compel any agreement whatever."While the foregoing answers may or may not be acceptable state-ments of law,it is indeed a curious kind of labor organization which"Board'sExhibit No. 31. 556NATIONAL LABOR RELATIONS BOARDwill utilize its propaganda to focus attention upon these features ofthe Act.These leaflets add support to our finding that.the M. E. A.was organized and is conducted, not to provide employees with a gen-uinely effective collective bargaining agency, but simply to opposeoutside bona fide labor organizations and to discourage C. I. O.membership.On May 11 committees representing the respondents, theM. E. A.and the U. E. R. W. met at the Board's Regional Office in New YorkCity.At this meeting, the consent election which was to take place onMay 14 was indefinitely postponed. Subsequently, the U. E. R. W.filed the charges in this case, alleging, inter alia, violation of Section8 (2) of the Act.On May 28, at a conference between an M. E. A. committee andCatherwood, a request was presented for time and one-half for over-time and a five-day week. It appeared that the M. E. A. committeehad not formally been authorized by the members of the M. E. A. tomake this request.The plan of action was formulated in a short pre-liminary discussion 15 or 20 minutes before conferring with Cather-wood.Catherwood replied that the respondents could probably grantthe committee's request for a five-day week, but could not give themtime and one-half for overtime.A few minutes later, after a littledeliberation, the committee reduced its request to time and one-quarterfor overtime.There is conflicting testimony as to whether or notCatherwood gave any definite answers to the revised offer. In anyevent, at a meeting of the M. E. A. that evening, nothing whatsoeverwas reported to the members of the M. E. A. about the importantconference with Catherwood in the afternoon.On June 2 employees received, with their pay checks, slips to thefollowing effect :9'Effective June 14, 1937 time and one-quarter will be paid for allhours over forty-four hours in any one week. From June 18, 1937to September 6, 1937, this plant will operate on a five-day weekbasis.19It will be recalled that when the U. E. R. W. made demandssimilarto that of the M. E. A., Catherwood rejected them. Catherwood tes-tified that employees were informed of the improvements in workingconditions by the method utilized so that "nobody could honestly saythat we gave it to either side."He testified that he knew that bothsides sought to take credit for everything that happened.Yet, thevery next day, June 3, the M. E. A. issued a leaflet 20 taking credit forthe improvements and quoting verbatim the language of the pay-check10Board's Exhibit No. 29..20Board's Exhibit No. 28. DECISIONS AND ORDERS557-slips.The respondents knew of this leaflet, but took no steps to correctany erroneous impression it conveyed.A final incident attests to the domination of the M. E. A. by therespondents' supervisory key employees.On Friday, June 4, Thomas-McEachern, treasurer of the M. E. A., received a telegram from WillMaslow, attorney for the Board, requesting him to call at the Board's.Regional Office.When asked by his foreman to work overtime onSaturday, June 5, McEachern replied that he could not do so becauseMaslow desired to see him.The foreman reported this to Cather-wood, who called McEachern into his office.Catherwood asked :"Does Ray (Perretta) know about this?"Upon receiving a negative-reply, Catherwood called Perretta into his office and discussed the-telegram with him.Catherwood immediately telephoned Joseph A.McNamara, the respondents' attorney.McNamara advised Cather-wood to be sure that Francis A. Saitta, the M. E. A.'s attorney, accom-panied McEachein to Maslow's office. Subsequently McEachern did_appear at Maslow's office accompanied by Saitta.From all the foregoiiig it is evident that the respondents utilizedHewitt, the salesman, Perretta, and other supervisory employees astheir agents in fostering the growth of the M. E. A.; that the re-spondents' attitude toward the M. E. A. has been in no sense thatof pure disinterestedness, but, on the contrary, one of active supportand encouragement; that the growth of the M. E. A. has been due-to encouragement received from the respondents' officials and super-visoryemployees,and their accompanying attacks upon the-U.E.R.W.We find that the respondents have dominated and interfered withthe formation and administration of the M. E. A., and have con-tributed support to it.C. The discharges1.George Kramer,a carpenter, was hired temporarily by theMetropolitan Device Corporation on March 9, 1937.During thepartial shut-down on March 15 Kramer reported to work, but foundthe doors of the plant locked.Martin Schmitt, the superintendent,ordered the guards to admit him and invited him to his office.Schmitt told him to go home, assuring him that he would be paidfor the time he did not work.When Kramer was about to leave,Schmitt called him back and asked, "You did not join up in thatunion, by the way, did you ?" Upon receiving the reply that he had'joined, Schmitt stated, "That might make a difference in your pay.""The next dav, Kramer removed his tools from the plant in order-to complete a job for some other employer, which he undertook atthe request of Frank Breslin, a fellow employee.When Kramerreported to Schmitt on April 1, he was put back to work. NATIONAL LABOR1ILLATIOSSBOARDIt appears that the respondents have two regular carpenters,Breslin and Cook. Cook, who had been working on Murray's estate,returned to the plant about April 26.On April 28 Schmitt toldKramer that since Cook had returned, his services would no longerbe,needed.When Kramer left, Schmitt told him that his work hadbeen entirely satisfactory and that the respondents would be glad-to rehire him when needed.No carpenter has been hired to take Kramer's place.AlthoughKramer was a member of the U. E. R. W., he was not very active.We find that the evidence regarding the. discharge of GeorgeKramer is insufficient to warrant a finding that he was dischargedbecause of union activities.The allegations of the complaint withrespect to George Kramer will therefore be dismissed.2.Sarah Weisserwas employed by the Metropolitan Device Cor-poration as a power press operator at $17.60 per week from December9, 1936 to April 9, 1937.At the time she was hired she gave hername as Dorothy Starr and signed this name and her correct addressupon the pay roll card. Schmitt, the superintendent, furnished herwith an application card and instructed her to fill it out and returnit to him.This card contained spaces for the names and addresses'of her last three employers.Since it was late in the afternoon whenWeisser applied for the job, she was permitted to take the card homein order to fill it out there and return it the next day.However,the card was never returned, and from December 9. 1936 to March29. 1937, she was never asked for the card or questioned concerning it.Weisser was first employed at an hourly rate.Her efficiency wassoon recognized and she was shifted to a piece-rate.Thus she wasable to increase her weekly compensation.Along with other em-plovees, she was given the ten cents per hour increase announcedinMurray's letter of March 13.The respondents admit that shewas an efficient and a capable worker.At the time of her suspensionon April 9, 1937, she was working 44 hours per week at the rate of50 cents per hour.Weisser actively solicited employees for membership in theU. E. R. W. during its drive in the spring of 1937. She was thesole female employee to attend the first meeting of the U. E. R. W.on March 6. She was also a member of the committee which draftedthe proposed, agreement and submitted it to Catherwood on March 11.After the first meeting of the U. E. R. W., Weisser contacted severalemployees in the plant, particularly the female employees, and urgedthem to join the U. E. R. W. Her activities apparently attracted theattention of her foreman, Charles Muller, who called her to his deskon March 7 and inquired why she was "dissatisfied" and why she'had not complained to the management. She replied that she had DECISIONS AND ORDERS559complained about working conditions many times before but that,her complaints were of no avail.Weisser failed to receive the respondents' special delivery letterofMarch 13, and her pay check for the week of March 15 becausethey were addressed to her under the name of Dorothy Starr. Theywere returned many days later to the respondent by the Post Officemarked "Not Known, Undelivered".When she reported for work:on March 15, Muller asked her whether she had been notified not tocome to work. She replied that she had not been notified by therespondents, but heard about it indirectly from other employees. Sheworked through Thursday, March 18.During this period Cather-wood discussed union affairs with her and stated that he was a "fight--ing muck and would not recognize the C. I. 0."On March 18 Muller informed Weisser that the plant would closeindefinitely and would be reopened only if enough employees wroteletters to the management accepting the terms of Murray's letter ofMarch 13.Thereupon, she notified the management of her willing-ness to accept the terms of Murray's letter.21On March 25, Weisser received a telegram from the respondentsrequesting her to return to work. She received her mail regularlyafterMarch 18 because she had instructed the messenger in herapartment to deliver to her all mail addressed to Dorothy Starr.Upon her return to work on March 29, Schmitt, having just noticedthat the special delivery letter and pay check addressed to DorothyStarr had been returned "Not Known, Undelivered", started to checkher address in the application file and discovered that no card hadbeen filed for her.He called her to the office, told her that her-application card had been misplaced, and asked her to fill outanother.22Between March 29 and April 9 the respondents mailed informationforms to the three former employers whom Weisser named on the-card.The, cards addressed to the Gem Razor Corporation and Co-lumbia Stamping Products Company were returned with notations 28:that they had no records of a former employee named Dorothy Starr.No reply was received from the Quigan Company, the third employer-named on the card, and Hewitt, after investigation, reported that theQuigan Company was not doing business* during the period Weisser-stated she was employed there.On April 9 Schmitt informed Weisser that her references had-failed to check, and later during the day, after consulting Cather-wood, notified her that she would be suspended until she had straight-ened out her references.Weisser replied that she did not know why21Respondents' Exhibit No 9.22Respondents' Exhibit No 621 Respondents' Exhibits Nos 13 and 14. -560NATIONAL LABOR RELATIONS BOARDher references failed to check since she had worked at the places named-on the card.Shortly after her suspension, Weisser and Leonard Dowling, vice-president of the U. E. R. W., called on Catherwood. Catherwood:reaffirined that she had been suspended until she could secure lettersof reference from the three former employers named on her appli-cation card.Thereupon she wrote the respondents a letter dated-April 12, 1937, stating :In compliance to your request I am making all attempts to se-cure references with which I expect to regain my employment.I will see you in a few days.Yours truly,DOROTHY STARR.About April 14, in Dowling's presence, Weisser presented two let-ters of reference to Catherwood.One letter 24 was on stationerybearing the letterhead of Columbia Stamping Products Company.and read as follows :4/12/37.To whom it may concern:This is to advise that bearer was in our employ for about 4months.Very truly yours,COLUMBIA STAMPING PRODUCTS CO."The other letter was written by the Springfield Electrical Company-whose name did not appear on her card. The respondents failedto produce this letter at the hearing.Catherwood accepted thesereferences, but said that he could make no statement about her-reinstatement.On April 20,1937, another conference was held, attended by Cather-wood, Fitzgerald,Weisser, Dowling, and Schroeder.At this con-ference Dowling disclosed to the respondents that Dorothy, Starr wasnot.Weisser's real name.Weisser then explained why she had changedher name to Dorothy Starr. It appeared that she had had some difli-with several of her former employers because of her unionactivities.She feared that if she had given her correct name, shewould not secure any employment with the respondents. She ex-plained, "It was a question of livelihood to me. I did not think itwas any crime to change my name as I did." Catherwood questioned'her no further, but both he and Fitzgerald asked her to "put all ofthis in writing" and promised her that they would again send out forreferences.A few days later the respondents received the following letter 25from Weisser :u Respondents'Exhibit No. S.2sBoard'sExhibit No. 23. DECISIONS AND ORDERS561Mr. FITZGERALD,Metro. Dev. Corp. 1250 Atlantic Ave., B'klyn., N. Y.DEAR SIR : In applying for a position in your factory six monthsago, I gave three factories as former places of employment. Idid work at these places but under different names. The reason I.changed my name was because at one of these factories, I belongedto a union and I felt this was the cause of my being let out of thisfactory.As you know the Wagner Act had not at that time beendeclared constitutional and some employers felt that to believe inunionism was an undesirable trait in a prospective employee.Knowing that, I was afraid that in trying to secure employ-ment I would be discriminated against.Believing that now everyone realizes that unions, such as theU. E. & R. W. of A., will prove as good for the management asfor the employee I have now no hesitation in giving the truefacts,Here then are the true facts and the three places I gave you.1.Gem Razor Corp. . . . I worked there for about twoyears 1932-1934 under my real name Sarah Weisser.There wasto be a wage cut and I with others felt that it was not justified.I was picked out by the management as one who felt the cut wasunnecessary and was laid off.At this factory I belonged to theL.A.W.ofA.2.Quigan Mfg. Corp.... I worked here for about oneyear 1934-1935.It was here I first changed my name, to SarahBernson.I was laid off because business was slow.The branchof this firm in which I worked, the United Can Fastener Corp.(Att.Frame Division) has since moved to Cambridge, Mass.'The home office is at 15 West 26th St., N. Y. C.3.ColumbiaMetalFrame Co. . . . I worked here for-fourmonths 1935-1936.At this plant, I used my real name;because this concern was a union shop and I knew I would not bedenied employment because I had a union card.When filling out application on March 29th, I did not paymuch attention to dates involved as I had already worked to yoursatisfaction sixmonths and felt I should be judged on suchservice.After giving these facts I see no reason why I should not bereinstated and be reimbursed for time lost as Mr. Catherwoodpromised the committee.Truthfully Yours,(S)SARAH WEISSER. 562NATIONAL LABOR RELATIONS BOARDUpon the receipt of this letter the respondents made no furtherattempt to investigateWeisser's references, as they had promisedher, but immediately mimeographed her letter in full on leaflets 21,and-circulated them on April 26, 1937, among the employees.Afterquoting her letter in full, the leaflets read :In view of the facts contained in this letter, the suspensiongiven Dorothy Starr pending investigation, has been changed todismissal.Any other action, in our judgment, would result intheManagement forfeiting its rights to properly supervise theemployment of its workers.The respondents gave Weisser no direct reply to her letter, bututilized the above method to notify her of her discharge.At the time of the hearing Weisser had not been employed for anyperiod since April 9, 1937.Considering her discharge in the light of the above facts, it isapparent that the motivating cause was her union activities.Up tothe time of Weisser's last letter the respondents treated the issueas one of checking her references.The respondents, by promising torecheck her references provided she put in writing the oral explana-tion of her change of name and former employment, thereby agreedto reconsider her case.Upon the receipt of her letter, the respond-ents, however, failed to carry out their promise to recheck her refer-ences.Furthermore, they did not notify her of their failure to doso.It is evident from the respondents' behavior that they never in-tended to inquire further into her references.Their promise wasapparently designed to extract a letter from her which they woulduse as propaganda to discourage union activities among their em-ployees.Of great significance is the publication and circulation ofthe respondents' circular 26 containingWeisser's letter among theemployees on April 26, two days after the U. E. R. W. filed its peti-tion for an election and two days after the M. E. A. requested Cather-wood to petition the Regional Director for a consent election.Furthermore, during the four months of her employment, the re-spondents had ample opportunity, at first hand, to judge for them-selvesWeisser's work, and apparently found it satisfactory. In sucha case references are not normally deemed important.Of great sig-nificance, too, is the fact that the respondents retained her throughoutthe period of her employment without once questioning her abouther references and her failure to submit her application card.Thisfact alone shows the minor importance the respondents placed uponreferences.Under the circumstances of this case we do not believe that, inabsence of her union activities both in the respondents' plant and20Board's Exhibit No. 24, DECISIONS AND OItDLES563in other plants,the respondents would have acted as they did orwould have discharged her.We find that Sarah Weisser was discharged for union affiliation,activities,and associations,and that by such discharge the Metro-politan Device Corporation has discriminatedin regardto hire andtenure of employment and has thereby discouraged membership in alabor organization.We find that the respondents, by the acts above set forth, haveinterfered with, restrained,and coerced their employees in the exer-cise ofthe rightto self-organization,to form, join, or assist labororganizations,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purposesof collective bargaining and other mutual aid and protection asguaranteed in Section 7 of the Act.IV. EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above,occurring in connection with the operations of the re-spondents described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and have led and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.TFIEREMEDYThe Board has found that the respondents dominated and inter-fered with the formation and administration'of the MetropolitanEmployees'Association and contributed support thereto,and thatitsgrowth has been due to encouragement received from the re-spondents' officials and supervisory employees and their attacks uponthe U. E. R. W. The M. E. A. was set up to forestall outside unioni-zation.It is an organization controlled by the respondents throughsupervisory employees.In order to remedy the unlawful conduct in this case, the respond-entsmustwithdraw all recognition from the M. E. A. as anorganization representative of their employees for the purposes ofdealing with the respondents concerning grievances, labor disputes,wages, rates of pay, hours of employment, and conditions of employ-ment.Wewill therefore order the immediate disestablishment ofthe M. E. A. as such representative.As regards Sarah Weisser, we will order reinstatement to herformer position with back pay from the date of her discharge onApril 26 until the Metropolitan Device Corporation offers to rein-state her,less any amounts earned by her in the meantime.We have found that female employees who were locked out from 564NATIONAL LABOR RELATIONS BOARDMarch 15 to March 26, 1937, were paid by the respondents for this;period.However, the male employees, who were locked out for thesame period were paid by the respondents from March 15 through 18,,but were not paid for the period from March 19 to March 26. Sincethe respondents on March 26 reinstated all employees locked out fromMarch 15 to 26, we need not order reinstatement.The Board will,.however, order the respondents to give back pay to the male employees,who were locked out for the period from March 19 to March 26, 1937.CONcLusIoNS OF LAWUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following conclusionsof law :1.United Electrical and Radio Workers of America, Local No.1203, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.The Metropolitan Employees' Association is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.Metropolitan Device Corporation, by discriminating in regard tothe hire and tenure of 'employment of Sarah' Weisser, and therebydiscouraging membership in a labor organization, has engaged andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.4.The respondents, by discriminating in regard to the hire andtenure of employment of a large portion of their employees whowere locked out for the period from March 15 to March 26, andthereby - discouragingmembership in a labor organization, haveengaged in unfair labor practices, within the meaning of Section8 (3) of the Act.5.The respondents, by dominating and interfering with the forma-tion and administration of the Metropolitan Employees' Association,contributing support thereto, and encouraging membership therein,have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (2) of the Act.6.The respondents, by interfering with, restraining, and coercingtheir employees in the exercise of their rights guaranteed in Section7 of the Act, have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.Metropolitan Device Corporation, by discharging George Kra-mer, has not thereby discriminated in regard to hire and tenure ofemployment such as to discourage membership in a labor organizationwithin the meaning of Section 8 (3) of the Act. DECISIONS AND ORDERSORDER565.Upon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,—the National Labor Relations Board hereby orders that the respond.ents,Metropolitan Engineering Company and Metropolitan DeviceCorporation,their officers,agents, successors and assigns shall :1.Cease and desist from :a.In any manner interfering with, restraining,or coercing their-employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the National,Labor Relations Act;b. In any manner discouraging membership in the United Elec-trical and Radio Workers of America, Local No. 1203, or in anyother labor organization of their employees, by discriminating in,regard to hire or tenure of employment or any term or condition of-employment,or by threats of such discrimination;c.Spying, maintaining surveillance,or employing any other man-ner of espionage over the meetings or meeting places and activitiesof the United Electrical and Radio Workers of America, Local No.1203, or any other labor organization of their employees;d. In any manner dominating or interfering with the administra-tion of the Metropolitan Employees'Association or with the forma--tion and administration of any other labor organization of their-employees,or contributing financial or other support to the Metro-politan Employees'Association or any other labor organization of-their employees;e.R .cognizingor dealing in any manner with the MetropolitanEmployees' Association or any group or committee purporting to.represent the said organization concerning grievances, labor dis-putes, rates of pay, wages, hours of employment,or other conditionsof employment.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :a.That the Metropolitan Device Corporation,its officers, agents,successors,and assigns shall offer Sarah Weisser immediate and fullreinstatement to her former position without prejudice to her sen-iority and other rights and privileges;b.That the Metropolitan Device Corporation,its officers,agents.successors,and assigns shall make whole Sarah Weisser for any lossof pay she has suffered by reason of her discharge,by payment to herof a sum of money equal to that which she would.normally have- Z66NATIONAL LABOR RELATIONS BOARDearned as wages during the period from the date of her discharge onApril 26, 1937, to the date of such offer of reinstatement, less heamount earned by her during such period;c.Make whole the male employees who were locked out duringthe period from March 19 to March 26, 1937, for any loss of pay-they have suffered by reason of the lockout, by payment to each of-them of a sum of money equal to that which each would normally.have earned as wages from March 19 to March 26, 1937;d.Withdraw all recognition from the Metropolitan Employees'Association as the representative of any of their employees for thepurpose of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, and completely disestablish the MetropolitanEmployees' Association as such representative;e.Instruct all of their officials and agents, including their super-intendent, foremen, and other supervisory employees that they shallnot in any manner approach employees concerning, or discuss withthe employees, the question of their labor affiliation or threaten em-ployees in any manner because of their membership in any labororganization in general, or the United Electrical and Radio Workersof America, Local No. 1203, in particular;f.Post immediately notices in a conspicuous place on each floor oft he respondents' plant stating : (1) that the respondents will ceaseand desist in the manner aforesaid; (2) that the Metropolitan Em-ployees' Association is disestablished as the representative of any oftheir employees for the purposes of dealing with it with respect togrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and that the respondents willrefrain from any recognition thereof; (3) that the respondents willnot discharge or in any manner discriminate against members of theMilted Electrical and Radio Workers of America, Local No. 1203, orany other labor organization, or any persons assisting said organiza-tions or engaging in union activity; (4) that the respondents haveinstructed their. foremen and other supervisory employees to remainimpartial as between organizations and that any violations of thisinstruction should be reported to it; and (5) that such notices willremain posted for at least thirty (30) consecutive days from the dateof posting; andg.Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps therespondents have taken to comply herewith.The allegations in the complaint that the respondents have en-gaged in and are engaging in unfair labor practices within the mean-ing of Section 8, (1) and (3) of the Act by discharging GeorgeKramer, are hereby dismissed.